


Exhibit 10.1

 

FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), dated as
of August 15, 2014 (the “Effective Date”), is entered into by and among
VENOCO, INC. (the “Company”) and the undersigned Lenders party to the Credit
Agreement defined below, and acknowledged by CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Lenders, the Administrative Agent, CITIGROUP GLOBAL
MARKETS, INC., as Arranger, THE BANK OF NOVA SCOTIA, as Syndication Agent,
KEYBANK NATIONAL ASSOCIATION, as Documentation Agent and the other persons from
time to time party thereto have entered into that certain Fifth Amended and
Restated Credit Agreement dated as of October 3, 2012 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the present Borrowing Base is $280,000,000;

 

WHEREAS, the Company has proposed a Disposition of the Oil and Gas Properties
set forth on Annex I attached hereto for a fair cash consideration that will
exceed 10% of the present Borrowing Base (the “Proposed Disposition”);

 

WHEREAS, a portion of the Oil and Gas Properties included in the Proposed
Disposition have been included in the Borrowing Base;

 

WHEREAS, the Company has requested (i) a waiver of Section 8.2(f) of the Credit
Agreement and consent of the undersigned Lenders in order to permit the Proposed
Disposition, (ii) the release of the collateral related to the Proposed
Disposition and (iii) a reduction of the present Borrowing Base to $180,000,000,
as hereinafter provided.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

SECTION 1.                                                 Definitions.  Unless
otherwise defined in this Amendment, each capitalized term used in this
Amendment has the meaning assigned to such term in the Credit Agreement.

 

SECTION 2.                                                 Waivers.  To the
extent but only to the extent the Proposed Disposition would cause a breach of
the following identified provisions of the Credit Agreement, the undersigned
Lenders hereby waive as of the Effective Date the prohibition set forth in
Section 8.2(f) of the Credit Agreement of a Disposition of Oil and Gas
Properties for an aggregate sales price that exceeds 10% of the currently
effective Borrowing Base.

 

The express waiver set forth in this Section 2 is limited to the extent
described herein and shall not be construed to be a waiver of any of the other
terms, provisions, covenants, warranties, Events of Default or agreements
contained in the Credit Agreement or in any of the other Loan Documents.  The
express waivers set forth in this Section 2 pertain exclusively to the Proposed
Disposition and shall not waive any part of Section 8.2 of the Credit Agreement
in the event of any other Disposition of assets by the Company.

 

1

--------------------------------------------------------------------------------


 

The Required Lenders also hereby agree to the release of all Liens encumbering
the assets subject to the Proposed Disposition on the closing date for the
Proposed Disposition and hereby direct the Administrative Agent to execute and
deliver to Borrower all documents necessary to release such Liens on the closing
date of the Proposed Disposition.

 

SECTION 3.                                                 Conditions and Event
of Default.  This Amendment and the waiver granted herein are conditioned upon
(i) the Company receiving fair cash consideration for the Proposed Disposition,
and (ii) the Company’s making a prepayment of the Loans in the amount of the
greater of (a) $185,000,000, or (b) the Net Cash Proceeds received from the
Proposed Disposition, such prepayment to be made immediately after the receipt
of the cash proceeds of the Proposed Disposition. Failure to meet any of the
conditions set forth in this Section 3 shall give rise to an Event of Default of
the type described in Section 9.1(e) of the Credit Agreement as if such
conditions were a covenant, with the cure periods and remedies related thereto.

 

SECTION 4.                                                 Amendments to the
Credit Agreement.  The Credit Agreement is hereby amended as follows:

 

(a)                                 Section 2.6(f) of the Credit Agreement is
hereby amended by inserting the following new subclause (v) immediately
following the last subclause of such Section 2.6(f):

 

“(v)  The Company shall prepay the Loans immediately upon receipt of any cash
proceeds from the Proposed Disposition (as defined in that certain Fifth
Amendment and Waiver to Credit Agreement, dated as of August 15, 2014, by and
among the Company and the Lenders party thereto and acknowledged by the
Administrative Agent).”

 

(b)                                 Section 2.6(c) of the Credit Agreement is
hereby amended by inserting the following new language immediately following the
last sentence of such Section 2.6(c):

 

“Notwithstanding anything to the contrary in this Agreement, in substitution of
the Reserve Report due on or before October 1, 2014, the Company shall deliver
the certified Reserve Report described in Section 7.2(c)(ii) on or before
September 1, 2014, effective as of July 1, 2014; and upon receipt by the
Administrative Agent of such Reserve Report, the Administrative Agent shall make
a determination and notify the Lenders of the Semi-Annual Proposed Borrowing
Base by October 1, 2014, or if later, within 25 days of the receipt of such
Reserve Report; and thereafter the Lenders shall approve or submit their
recommendations regarding the Semi-Annual Proposed Borrowing Base in accordance
with the terms and conditions of this Section 2.6(c).”

 

SECTION 5.                                                 Representations and
Warranties, Etc.  To induce the Administrative Agent and the Lenders to enter
into this Amendment, the Company and each of the Loan Parties represents and
warrants to the Administrative Agent, the Lenders and the other Persons party to
the Credit Agreement that as of the Effective Date:

 

(a)                                 each of the representations and warranties
by the Loan Parties contained in the Credit Agreement and in the other Loan
Documents are true and correct on and as of the Effective Date in all material
respects as though made as of the Effective Date, except those that by their
terms relate solely as to an earlier date, in which event they shall be true and
correct in all material respects on and as of such earlier date;

 

2

--------------------------------------------------------------------------------


 

(b)                                 the execution, delivery and performance of
this Amendment has been duly authorized by all requisite organizational action
on the part of the Company and each other Loan Party;

 

(c)                                  the Credit Agreement as modified hereby and
each other Loan Document constitute valid and legally binding agreements
enforceable against each Loan Party that is a party thereto in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or at law; and

 

(d)                                 no Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents.

 

SECTION 6.                                                 Ratification.  The
Company and each other Loan Party hereby ratifies and confirms, as of the
Effective Date, (a) the covenants and agreements contained in each Loan Document
to which it is a party, including, in each case, as such covenants and
agreements may be modified by this Amendment and the transactions contemplated
thereby and (b) all of the Obligations under the Credit Agreement and the other
Loan Documents.

 

SECTION 7.                                                 Borrowing Base.  The
Borrowing Base under the Credit Agreement shall be reduced to $180,000,000 after
giving effect to the Proposed Distribution until such time as the Borrowing Base
is redetermined in accordance with the Credit Agreement.

 

SECTION 8.                                                 Effectiveness.  This
Amendment shall become effective as of the Effective Date when all of the
conditions set forth in this Section have been satisfied.

 

(a)                                 The Administrative Agent shall have received
executed counterparts of this Amendment from the Company, the Guarantors, and
the Required Lenders.

 

(b)                                 The Administrative Agent shall have received
all reasonable out-of-pocket fees, costs and expenses incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment and
related documents (including the fees, charges and disbursements of counsel to
the Administrative Agent) for which an invoice has been delivered to the
Borrower at least one Business Day prior to the date on which the Required
Lenders have executed and delivered this Amendment.

 

SECTION 9.                                                 Governing Law;
Severability; Integration.  THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  If any provision of this
Amendment or any other Loan Document is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  This Amendment and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

SECTION 10.                                          Execution in Counterparts. 
This Amendment may be executed by the parties hereto in several counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original and all of which when taken together shall constitute a
single document.

 

SECTION 11.                                          Successors and Assigns. 
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns; provided, however,
that (a) the Company may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender; and (b) the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.8 of the Credit Agreement.

 

SECTION 12.                                          Miscellaneous.  (a) On and
after the effectiveness of this Amendment, each reference in each Loan Document
to “the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended, waived or otherwise modified by this Amendment; (b) this
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement; and
(c) a facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

 

SECTION 13.                                          ENTIRE AGREEMENT.  THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

(Remainder of Page Left Intentionally Blank)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

 

Timothy A. Ficker, Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

 

Timothy A. Ficker, Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

By:

VENOCO, INC., its Manager

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

 

Timothy A. Ficker, Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

 

Timothy A. Ficker, Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

 

Timothy A. Ficker, Chief Financial Officer

 

Fifth Amendment and Waiver to Credit Agreement — Signature Page

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED THE FOREGOING:

 

 

 

CITIBANK, N.A., as Administrative Agent and as a

 

Lender

 

 

 

 

 

By:

/s/ Phil Ballard

 

 

Phil Ballard, Managing Director

 

 

AGREED TO THE FOREGOING:

 

 

 

LENDERS:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

Terry Donovan, Managing Director

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

John Dravenstott, Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Raza Jafferi

 

 

Raza Jafferi, Vice President

 

 

 

 

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

 

 

 

By:

/s/ Christoph Hoedl

 

 

Christoph Hoedl, First Vice President

 

 

 

 

 

By:

/s/ Steven VanSteenbergen

 

 

Steven VanSteenbergen, Vice President

 

Fifth Amendment and Waiver to Credit Agreement — Signature Page

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba BANK OF OKLAHOMA

 

 

 

 

 

By:

/s/ Sonja Borodko

 

 

Sonja Borodko, Vice President

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kevin Donaldson

 

 

Kevin Donaldson, SVP

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

Michael Spaight, Authorized Signatory

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Samuel Miller, Authorized Signatory

 

 

 

 

 

SANTANDER BANK, N.A.

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Aidan Lanigan, Senior Vice President

 

 

 

 

 

By:

/s/ Vaughn Buck

 

 

Vaughn Buck, Executive Vice President

 

 

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

By:

/s/ David Montgomery

 

 

David Montgomery, Executive Director

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Darrell Holley, Managing Director

 

Fifth Amendment and Waiver to Credit Agreement — Signature Page

 

--------------------------------------------------------------------------------


 

 

CIT FINANCE LLC, as Lender

 

 

 

 

 

By:

/s/ John Feeley

 

 

John Feeley, Director

 

Waiver to Credit Agreement — Annex 1

 

--------------------------------------------------------------------------------
